DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims recite in part, …upon a prior execution of a first proposal than is provided for the first proposal.  Examiner is unclear of the meaning or intent of the bolded portion of the respective claims and therefore is of the position that the claims are indefinite.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 recites the limitation the cluster comprising:...  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 and 13-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shvachko et al. U.S. Pub. No. 2015/0067004 (hereinafter “Shvachko”).
Regarding independent claim 1, Shvachko discloses:
receiving proposals to mutate a data stored in a distributed and replicated file system coupled to a network, the distributed and replicated data system comprising a plurality of nodes each comprising a server (Shvachko at paragraphs [0002]-[0004] and [0025] discloses a distributed replicated file system coupled to a network comprising a plurality of nodes and servers and Shvachko in the Abstract discloses receiving proposals to change the state of the namespace [i.e., mutate data].)

a metadata service configured to that maintain a replica of a namespace of the distributed and replicated file system (Shvachko at paragraph [0002] discloses in part, “The NameNode is the metadata service of HDFS, which is responsible for namespace operations.”  Additionally, Shvachko at paragraph [0020] discloses in part, “In order to achieve reliability, availability, and scalability, multiple simultaneously active NameNodes, according to one embodiment, may be provided by replicating the state of the namespace on multiple nodes with the requirement that the state of the nodes on which the namespace is replicated remains consistent between such nodes.”)

coordinating updates to the data by generating an ordered set of agreements corresponding to the received proposals, the ordered set of agreements specifying an order in which the nodes are to mutate data stored in data nodes and cause changes to a state of the namespace, wherein each of the nodes is configured to delay making changes to the data stored in the data nodes and causing changes to the state of the namespace until the ordered set of agreements is received (Shvachko in the Abstract discloses in part, “…generate, in response, an ordered set of agreements that specifies an order in which the NameNodes are to change the state of the namespace. The namenodes are configured to delay making changes thereto until after the ordered set of agreements is received from the coordination engine.”)

for each agreement in the generated ordered set of agreements, providing or identifying an index to a corresponding writers list that comprises an ordered list of nodes to execute the agreement and make corresponding changes to the namespace… (Shvachko at paragraph [0028] provided below discloses providing an ordered sequence or agreements to be applied in a deterministic order of CNodes to make changes to a namespace which Examiner is interpreting as reading on the recited claim limitation.)
The Coordination Engine 208, according to one embodiment, then orders the proposals it receives as shown at (3) and feeds the ordered agreements (in this case, ordered as AGR3, AGR1 and AGR2) back to CNodes 202, 204, 206, as shown at (4). The CNodes 202, 204 and 206, upon receipt of the ordered sequence of agreements AGR3, AGR1 and AGR2, apply these agreements to their respective memory states in that deterministic order, so that the namespace replicas may be maintained consistent across CNodes 202, 204, 206.  (See Shvachko at paragraph [0028]).

sending the ordered set of agreements to the plurality of nodes along with, for each agreement in the ordered set of agreements, the corresponding writers list or the identified index to the corresponding writers list, each of the plurality of nodes are configured to only execute agreements for which it is a first-listed node on the provided or identified index to the corresponding writers list (Shvachko at paragraph [0038] discloses in part, “DataNodes selected by the CNode 202 to receive replicas of the data blocks of the file, the first DataNode 302, having just received a chunk of data of the block, may then itself send the received data chunk to the next (e.g., DataNode 304) of the three DataNodes to receive the data blocks of the file.”)

causing the metadata service to update the maintained replica of the namespace (Shvachko at paragraph [0002] discloses in part, “The NameNode is the metadata service of HDFS, which is responsible for namespace operations” and Shvachko at paragraphs [0020]-[0021] discloses maintaining consistency between NameNodes and updating namespace replicas.)

Regarding dependent claim 2, all of the particulars of claim 1 have been addressed above.  Additionally, Shvachko discloses:
wherein providing comprises generating the writers list for at least some of the generated ordered set of agreements (Shvachko in the Abstract discloses in part, “…generate, in response, an ordered set of agreements that specifies an order in which the namenodes are to change the state of the namespace.”  The specification of the present invention at paragraph [0032], recites in part, “In one embodiment, this list of nodes may be ordered such that the nodes appear in the list in the order of preference for execution. This ordered list of nodes is also referred to herein as the writers list 202.”)

Regarding dependent claim 3, all of the particulars of claim 1 have been addressed above.  Additionally, Shvachko discloses:
wherein providing comprising selecting from among a plurality of pre-generated writers lists (Shvachko at paragraph [0084] discloses in part, “…receiving proposals from the namenodes to change the state of the namespace by replicating, deleting and/or adding data blocks in/from/to at one or more of the plurality of data nodes, and generating, in response to receiving the proposals, an ordered set of agreements that specifies an order in which the namenodes are to change the state of the namespace, such that the namenodes delay making changes to the state of the namespace until the namenodes receive the ordered set of agreements…”  Examiner is interpreting the proposals of Shvachko as reading on pre-generated writers lists.)

Regarding dependent claim 4, all of the particulars of claim 1 have been addressed above.  Additionally, Shvachko discloses:
wherein the writers list comprises an ordered list of preferred operational nodes toward a top of the writers list and comprises a list of failed or suspected failed nodes towards a bottom of the writers list (Shvachko at paragraphs [0070]-[0071] discloses when a CNode fails and bringing it back online.  Additionally, Shvachko at paragraph [0082] discloses in part, “The resulting proposals will be ordered, placed into the global sequence after the events the CNode has yet to process and will be applied to update the state of the namespace in due order. In this manner, a lagging CNode may be brought "back up to speed" (that is, up to the most current GSN), before new requests are processed, thereby maintaining consistency in the state of the namespace across CNodes of the cluster.”  Examiner is of the position that placing proposals after events the failed CNode has yet to process reads on towards a bottom of the writers list.)

Regarding dependent claim 5, all of the particulars of claim 1 have been addressed above.  Additionally, Shvachko discloses:
wherein providing further comprises providing a same writers list for a second proposal that is dependent upon a prior execution of a first proposal than is provided for the first proposal (Shvachko at paragraph [0077] discloses in part, “When the checkpoint is downloaded (if it was necessary) the CNode being brought back online submits its first proposal to the Coordination Engine 208, called AgreementsRecoveryProposal (ARP), and assumes the Learner role. [0078] a. The CNode being brought back online may start learning the agreements it missed when it was offline, starting from checkpointGSN+1.”  Examiner is of the position that the AgreementsRecoveryProposal disclosed in Shvachko above reads on a second proposal that is dependent upon a prior execution of a first proposal.)

Regarding dependent claim 6, all of the particulars of claim 1 have been addressed above.  Additionally, Shvachko discloses:
further comprising enabling a next- listed node in the writers list to execute the agreement when a first-listed node in the writers list has failed or is suspected of having failed (Shvachko at paragraph [0041] discloses in part, “…due to the failure of DataNode 306, the CNode 202 may, according to one embodiment, now select a new DataNode to which the data blocks of the client's file may be replicated, to ensure that a full complement of three DataNodes store replicas of the constituent data blocks of the file. According to one embodiment, CNode 202 may consult the active list and select, from the list, a new DataNode to which the data blocks of the client's file will be replicate…According to one embodiment, the receiving DataNode may be selected by the CNode 202 at random. According to other embodiments, such selection may be made according to predetermined selection criteria.”  Examiner is of the position that the CNode consulting an active list and selecting a new data node either at random or according to predetermined section criteria reads on enabling a next- listed node in the writers list to execute the agreement when a first-listed node in the writers list has failed.)

Regarding dependent claim 7, all of the particulars of claim 1 have been addressed above.  Additionally, Shvachko discloses:
further comprising enabling a predetermined replacement node to execute the agreement when a first-listed node in the writers list has failed (Shvachko at paragraph [0041] discloses in part, “According to one embodiment, the receiving DataNode may be selected by the CNode 202 at random. According to other embodiments, such selection may be made according to predetermined selection criteria [i.e., predetermined replacement node.])

Regarding dependent claim 8, all of the particulars of claim 1 have been addressed above.  Additionally, Shvachko discloses:
further comprising, by each node having executed an agreement, disseminating information relating the executed agreement to each of the plurality of nodes (Shvachko at paragraph [0031] discloses in part, “Therefore, a significant role of the Coordination Engine 208, according to one embodiment, is to process the namespace state modification proposals from all CNodes and transform them into the global ordered sequence of agreements. The CNodes may then apply the agreements from that ordered sequence as updates to their state. The agreements may, according to one embodiment, be ordered according to a Global Sequence Number (GSN), which may be configured as a unique monotonically increasing number.  Further, Shvachko at paragraph [0033] discloses in part, “…the Coordination Engine 208 guarantees that every CNode 202, 204, 206 will eventually learn about every update in the same order as all other CNodes, and clients will be able to see this information. In this manner, the Coordination Engine 208 is configured to generate a globally ordered sequence of events that is identically supplied to all CNodes 202, 204, 206.”  Examiner is of the position that Shvachko discloses a globally ordered sequence of events that is identically supplied to all CNodes reads on disseminating information relating the executed agreement to each of the plurality of nodes.)

Regarding dependent claim 9, all of the particulars of claims 1 and 8 have been addressed above.  Additionally, Shvachko discloses:
wherein disseminating further comprises guaranteeing delivery of the disseminated information (Shvachko at paragraph [0033] discloses in part, “…the Coordination Engine 208 guarantees that every CNode 202, 204, 206 will eventually learn about every update in the same order as all other CNodes, and clients will be able to see this information. In this manner, the Coordination Engine 208 is configured to generate a globally ordered sequence of events that is identically supplied to all CNodes 202, 204, 206.”  Examiner is of the position that Shvachko as cited above discloses guaranteed delivery of a globally ordered sequence of events that is identically supplied to all CNodes and reads on the guaranteed delivery of disseminated information recited in the claim.)

Regarding dependent claim 10, all of the particulars of claim 1 have been addressed above.  Additionally, Shvachko discloses:
upon a node executing an agreement, updating a deterministic state machine with information relating to the executed agreement, the deterministic state machine being coupled to each of the other nodes and serving as a persistent messaging service between the plurality of nodes (Shvachko at paragraph [0028] discloses in part, “The CNodes 202, 204 and 206, upon receipt of the ordered sequence of agreements AGR3, AGR1 and AGR2, apply these agreements to their respective memory states in that deterministic order, so that the namespace replicas may be maintained consistent across CNodes 202, 204, 206. In this manner, the state of the CNodes 202, 204, 206 may be asynchronously updated, as shown at (5) without loss of consistency. These updates may then (but need not) be saved as journal transactions in respective local persistent storage 210, 212, 214 that may (but need not, as indicated by the dashed lines at 210, 212 and 214) be coupled or accessible to the CNodes 202, 204, 206.”  Examiner is of the position that Shvachko as cited above discloses journal transactions shared between CNodes related to their respective states reads on a persistent messaging service between the plurality of nodes.)

Regarding dependent claim 11, all of the particulars of claim 1 have been addressed above.  Additionally, Shvachko discloses:
further comprising learning of failing or failed nodes and placing the failed or failing node at the bottom of any generated writers list (Shvachko at paragraphs [0047] and [0049] discloses learning of a failed node and Shvachko at paragraphs [0070]-[0071] discloses when a CNode fails and bringing it back online.  Additionally, Shvachko at paragraph [0082] discloses in part, “The resulting proposals will be ordered, placed into the global sequence after the events the CNode has yet to process and will be applied to update the state of the namespace in due order. In this manner, a lagging CNode may be brought "back up to speed" (that is, up to the most current GSN), before new requests are processed, thereby maintaining consistency in the state of the namespace across CNodes of the cluster.”  Examiner is of the position that placing proposals after events the failed CNode has yet to process reads on towards a bottom of the writers list.)

Regarding independent claim 13, while independent claim 13, a system claim, and independent claim 1, a method claim, are directed towards different statutory classes, they are similar in scope.  Therefore, claim 13 is rejected under the same rationale as claim 1.  Additionally, with respect to the hardware limitations recited in the claim, specifically, A network of servers configured to implement a distributed file system, the cluster comprising: a plurality of data nodes, each configured to store data blocks of client files; a plurality of nodes, each comprising a server; a metadata service configured to maintain and update a state of a namespace of the cluster responsive to changes to the data blocks of client files; a distributed coordination engine embedded in the metadata service and configured to coordinate received proposals to update the data blocks by generating an ordered set of agreements corresponding to the received proposals (Shvachko at paragraphs [0002]-[0003], [0012] and [0020] discloses the bolded elements of the claim limitations highlighted above.)

Regarding dependent claim 14, all of the particulars of claim 13 have been addressed above.  Additionally, claim 14 is rejected under the same rationale as claim 2.

Regarding dependent claim 15, all of the particulars of claim 13 have been addressed above.  Additionally, claim 15 is rejected under the same rationale as claim 3.

Regarding dependent claim 16, all of the particulars of claim 13 have been addressed above.  Additionally, claim 16 is rejected under the same rationale as claim 4.

Regarding dependent claim 17, all of the particulars of claim 13 have been addressed above.  Additionally, claim 17 is rejected under the same rationale as claim 5.

Regarding dependent claim 18, all of the particulars of claim 13 have been addressed above.  Additionally, claim 18 is rejected under the same rationale as claim 6.

Regarding dependent claim 19, all of the particulars of claim 13 have been addressed above.  Additionally, claim 19 is rejected under the same rationale as claim 7.

Regarding dependent claim 20, all of the particulars of claim 13 have been addressed above.  Additionally, claim 20 is rejected under the same rationale as claim 8.

Regarding dependent claim 21, all of the particulars of claim 13 have been addressed above.  Additionally, claim 21 is rejected under the same rationale as claim 10.

Regarding dependent claim 22, all of the particulars of claim 13 have been addressed above.  Additionally, claim 22 is rejected under the same rationale as claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shvachko in view of Shvachko et al. U.S. Pub. No. 2015/0278244 (hereinafter “Shvachko 2”).
Regarding dependent claim 12, all of the particulars of claim 1 have been addressed above.  While, Shvachko as illustrated in the rejection of dependent claim 3 discloses selecting from a pre-generated writers list, or proposals, and sending proposals to a coordination engine and corresponding agreements to the plurality of nodes, Shvachko does not disclose:
further comprising: pre-generating the indexed writers list for each of all possible combinations of orderings of the plurality of nodes; distributing the pre-generated indexed writers lists to each of the plurality of nodes, wherein providing comprises selecting one of the indexed writers lists, and wherein sending comprises sending the ordered set of agreements to the plurality of nodes along with, for each agreement in the ordered set of agreements, an index to a selected one of the pre-generated indexed writers lists.
In other words, Shvachko does not disclose generating all possible combination of nodes.
However, Shvachko 2 teaches at paragraph [0218] in part, “In order to process client requests, each CNode should also be a proposer. The role of acceptor may be assigned to as many of CNodes as possible in order to maximize the system reliability, that is, resilience to simultaneous node failures.”  Examiner is of the position that as taught in Shvachko 2, if each CNode functions as a proposer than all possible combinations of proposals would be sent to the coordination engine and thus reads on the recited claim language.
Both the Shvachko reference and Shvachko 2 are in the field of endeavor of coordinating changes to a namespace between a plurality of NameNodes using an ordered set of agreements.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the sending of proposals from a CNode to a coordination engine as disclosed in Shvachko with each CNode functioning as a proposer to send all possible combinations of proposals to a coordination engine as taught in Shvachko 2 to maximize the system reliability and resilience to simultaneous node failures (See Shvachko 2 at paragraph [0218].)

Regarding dependent claim 23, all of the particulars of claim 13 have been addressed above.  Additionally, claim 23 is rejected under the same rationale as claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154